281 S.W.3d 924 (2009)
Osman HALO, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 91241.
Missouri Court of Appeals, Eastern District, Division Three.
April 28, 2009.
Timothy Joseph Forneris, Saint Louis, MO, for Movant/Appellant.
Christopher A. Koster, Shaun J. Mackelprang, Mary Highland Moore, Jefferson City, MO, for Respondent/Respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Osman Halo (Movant) appeals from the judgment denying his Rule 24.035[1] motion without an evidentiary hearing. On appeal, Movant argues that his counsel rendered ineffective assistance by coercing him to plead guilty.
We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the *925 judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R. Crim. P. 2008, unless otherwise indicated